Citation Nr: 0416191	
Decision Date: 06/22/04    Archive Date: 06/30/04	

DOCKET NO.  02-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In this decision, the Board is reopening the appellant's 
claim of entitlement to service connection for a low back 
disorder, and remanding the reopened claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Following a November 1997 rating decision denying service 
connection for a low back disorder, the appellant was 
notified of his appellate rights but did not file a notice of 
disagreement within one year of the rating decision.

2.  The evidence added to the record since November 1997, 
when viewed in the context of the entire record, is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a low back disorder is reopened. 38 
U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The appellant in this matter seeks to reopen a claim of 
entitlement to service connection for a back disorder that 
was denied by rating decision dated in November 1997 and not 
appealed.  He also argues that the evidence is sufficient to 
grant him the benefit sought. 

As a preliminary matter, the Board must first determine 
whether the appellant has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that after the appellant's application to 
reopen his claim was received in June 2001, the appellant was 
advised by letter dated in February 2002 of the evidence 
which would substantiate his claim, and the responsibility 
for obtaining it.  Among other information conveyed, the 
February 2002 letter also apprised the appellant of what 
evidence would substantiate a claim of entitlement to service 
connection for a claimed disorder.  The appellant was 
provided with a copy of the rating decision dated in March 
2002, which set forth the requirements for the reopening of 
claims.  The appellant was again advised of what evidence 
which would substantiate his claim of service connection in 
the November 2002 statement of the case.  The record thus 
demonstrates that VA has complied with its obligation to 
notify the appellant of what evidence would substantiate the 
claim. 

Under the VCAA, VA also has the responsibility to assist a 
claimant in the development of the merits of a claim by the 
conduct of appropriate medical examination.  38 U.S.C.A.§ 
5103A(d).  Because the appellant's claim is being reopened 
and remanded, further medical inquiry will be conducted, as 
specified below.  

Reopening of the Claim

As noted above, in November 2002 the RO found that the 
appellant submitted new and material evidence that was 
sufficient to reopen the claim.  Notwithstanding the RO's 
finding, the Board is obligated by law to undertake a 
separate review, as the submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim. Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.     See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
whether the duty to assist has been fulfilled.  

At the time of the November 1997 rating decision the record 
contained the appellant's service medical records.  These 
included an October 1968 complaint of lower back pain.  In 
January 1970 the appellant again complained of back pain of 
two days duration.  In February 1970, the appellant's 
separation medical examination detected no abnormalities of 
the lower back.  The appellant specifically denied in a 
report of medical history questionnaire that he then had, or 
ever had back trouble of any kind.

Also of record in November 1997 was a medical opinion 
authored by Sam Hill, D.C.  Dr. Hill diagnosed the appellant 
as having chronic lumbalgia with radicular syndrome both 
lower limbs complicated by degenerative joint disease.  Dr. 
Hill did not mention any etiology of the appellant's 
diagnosed lower back disorder. 

In March 1995 the appellant underwent VA radiological 
examination.  Minimal degenerative sclerosis was noted at L5-
S1.  There was noted no spondylolysis or spondylolisthesis 
and the sacroiliac joints appeared to be normal.  The 
diagnostic impression was that the appellant had a loss of 
lordosis and very mild degenerative change of the apophyseal 
joints.  The radiologist noted that the appellant otherwise 
had a normal lumbosacral spine.

The appellant underwent a VA medical examination in September 
1997.  The appellant informed the examiner that he had 
injured his back while he was serving on active military duty 
when he lifted batteries and felt a sharp pain in his lower 
back.  The appellant reported that he was treated at the base 
medical facility and subsequently up to three more times by a 
physician who gave him "pain pills" after X-raying the back.  
The diagnosis was chronic lumbar strain, degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  

In a September 1997 medical examination report, Bert E. Park, 
M.D., reported that he had treated the appellant for back and 
radicular leg pain, left greater than the right.  The 
appellant reported to Dr. Park that he had injured his back 
in 1970 while serving on active military duty and that he had 
persistent and severe back discomfort.  Dr. Park's diagnostic 
impression was that the appellant had spinal stenosis of L4-
L5, with the possibility of spondylolisthesis or instability 
by history.


In August 1997, the appellant underwent a medical examination 
conducted by Randall J. Cross, M.D.   The appellant 
reiterated that he had injured his back while lifting 
batteries while serving on active military duty.  The 
appellant reported that he had periodic back pain since his 
discharge from military service.

Upon his review of the clinical evidence of record, Dr. Cross 
observed that there was very minimal radiographic evidence 
for degenerative changes of the lumbar spine.  Dr. Cross 
opined that the appellant's symptoms appeared to be largely 
subjective with no clear cut objective evidence other than 
stiffness on extreme flexion of the spine.  Dr. Cross added 
that the appellant did not appear to have any functional 
limitation of the spine that would prevent him from any 
activities of sitting, standing, walking, lifting, carrying, 
handling objects, or traveling.  

Dr. Cross observed that notwithstanding the appellant's then-
report of an inability to perform activities, the appellant 
appeared to be tanned, and the appellant's physical 
appearance indicated that he had recently worked in an out-
of-doors environment.  Dr. Cross further observed that there 
was a significant lack of motivation on the appellant's part 
to seek employment or further education.  Dr. Cross noted 
that the appellant was able to father eight children 
following his supposed severe military-related back injury, 
and yet he had not been financially responsible for these 
children.  Dr. Cross observed that the appellant "certainly 
demonstrate[d] the physical strength and body habitus to 
perform good work activity in a gainful manner."    

By rating decision dated in November 1997 service connection 
for chronic lumbar strain with degenerative disc disease was 
denied.  The RO found that while the appellant had an acute 
low back injury in service, there was presented no evidence 
of continuity of the low back disability following 20 years 
after discharge.  The appellant did not file a notice of 
disagreement as to the November 1997 denial.  

Because the appellant did not file a notice of disagreement 
as to the November 1997 rating decision, it is final and may 
not be reopened absent the submission of new and material 
evidence.  38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  Although the 
definition of new and material evidence was recently amended, 
the revision applies only to claims to reopen received on or 
after August 29,2001.  See 66 Fed. Reg. 45620 (Aug. 29,2001).  
Because this claim was received before that date, the law in 
effect when the claim' was filed is applicable.

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in, connection with 
evidence previously assembled is so significant that it must 
be considered in order to, fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998), it was noted that such evidence 
could be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.	

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant, 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996). The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In support of his June 2001 application to reopen his claim, 
the appellant submitted a June 2001 letter authored by 
Michael S. Clarke, M.D.  Dr. Clarke reported that the 
appellant was presently receiving compensation from the 
Social Security Administration for his back condition.  Dr. 
Clarke opined that it was "reasonable" that the appellant's 
back condition was caused "to a great extent from an injury 
to his back" which the appellant sustained in January 1970 
while the appellant was serving on active military duty.  Dr. 
Clarke reported that he had reviewed the appellant's service 
medical records indicating treatment for the appellant's back 
pain while the appellant was serving on active military duty.

Dr. Clarke's report is competent medical evidence suggesting 
that the appellant's back disorder was incurred or aggravated 
by military service, in direct contradiction to the evidence 
previously of record.  In this regard, while the law 
generally provides that a newly-submitted medical opinion is 
not material where it is based solely on a veteran's 
recitation of events that had already been rejected in a 
previous decision on the merits, see Reonal v. Brown, 5 Vet. 
App. 458 (1993), it is evident that Dr. Clarke had access to 
the appellant's claims folder and did not rely exclusively on 
the appellant's subjective account.   

Dr. Clarke's letter also clearly bears directly and 
substantially upon the specific matter under consideration - 
whether the appellant's disorder was incurred or aggravated 
during military service.  It is neither cumulative or 
redundant, because it is in the nature of competent medical 
evidence suggestive of the tenor of its report, as 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Further, 
because it contradicts the evidence previously of record, by 
itself or in connection with evidence previously assembled it 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.

Accordingly, as did the RO, the Board is of the opinion that 
new and material evidence has been submitted that is 
sufficient to reopen the claim.  


ORDER

The claim of service connection for a low back disorder is 
reopened.  To that extent, the appeal is granted.


REMAND

The reopening of the claim triggers VA's duty to assist the 
appellant in its  development by, among other things, 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  
Because the medical evidence of record is uncertain as to 
whether the appellant's claimed back injury was caused by any 
in-service incident.  

The record also indicates that while the appellant is in 
receipt of benefits administered by the Social Security 
Administration, records of this award have not been received 
by VA.  The RO will be directed to obtain these records upon 
remand.

Accordingly, the claim is remanded for the following 
development:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for a low back 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records, 
and the appellant's disability award 
records from the Social Security 
Administration, and associate them with 
the claims folder.  

2.  The RO should afford the appellant a 
comprehensive orthopedic examination, to 
be conducted by a qualified physician, to 
ascertain (1) the current diagnosis or 
diagnoses of the appellant's low back 
disorder and, (2) whether the appellant's 
current low back disorder was caused by 
any incident of his military service.  
The appellant's claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim.  The consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  




	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



